Citation Nr: 0400587	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to non-service-connected disability pension.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Manila, Philippines (RO), in which the RO denied service 
connection for tinnitus, continued an evaluation of zero 
percent for a service-connected healed scar of the left 
eyebrow, declined to reopen the claim of entitlement for 
service connection for bilateral hearing loss, denied 
entitlement to a special monthly compensation based on aid 
and attendance/housebound, denied entitlement to a TDIU and a 
nonservice-connected pension.  The veteran filed a timely 
notice of disagreement only as to the issues of service 
connection for tinnitus, new and material evidence to reopen 
the claim for service connection for bilateral hearing loss, 
entitlement to a TDIU and entitlement to nonservice-connected 
pension.  In October 2002, the RO issued a statement of the 
case (SOC) as to those issues addressed in the veteran's 
notice of disagreement.  A substantive appeal was filed in 
November 2002.

With regard to the claim for service connection for tinnitus, 
this claim was denied by rating decision in February 1999, 
the veteran did not appeal that determination, and it became 
final.  Notwithstanding the RO's adjudication of that claim 
on the merits in the present appeal, before the Board may 
reopen a previously denied claim it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 
5108.  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board, in this instance, is whether the 
previously denied claim ought to be reopened, pursuant to 38 
U.S.C.A. § 5108.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral tinnitus and bilateral hearing loss 
and a TDIU are further discussed in the remand portion of 
this decision.  


FINDING OF FACT

There is no demonstration in the record that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his nonservice-connected disabilities.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521, 
(West 2002); 38 C.F.R. §§ 3.3, 3.340(b) 4.15 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter: Veterans Claims Assistance Act of 
2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  Here, 
the veteran was notified, by means of the discussion in a May 
2002 rating decision and an October 2002 SOC, of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).  Moreover, in an October 2001 
letter, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

After reviewing the claims folder, the Board finds that there 
has been substantia1 compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, private medical records and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue of entitlement to nonservice-connected pension 
benefits.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA general medical 
examination in December 2001 and an audio examination in 
January 2002.  Additional examination and opinions are not 
warranted in this case.  

In correspondence from the RO dated in October 2001, and in 
the October 2002 SOC, the veteran was advised of the 
enactment of the VCAA and of the new VA regulations issued 
pursuant thereto.  The October 2001 letter, citing the 
Quartuccio precedent, advised the veteran of what evidence is 
necessary to establish entitlement to benefits and what 
information VA would get for him, what information or 
evidence VA needed from him and what he could do to help with 
his claim.  That letter requested that he respond within 60 
days, and also assured the veteran that if the evidence to 
allow his claim were received within one year of the date of 
the letter, benefits could be paid from the date of his 
claim.  Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
Subsequent to this ruling, the President signed into law the 
Veterans Benefits Act of 2003.  See Veterans Benefits Law of 
2003, P.L. 108-     , Section 701 (H.R. 2297, December 16, 
2003).  In pertinent part, this law amended 38 U.S.C.A. 
§ 5102 to read that nothing in this statute shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period.  This 
change was made effective from November 9, 2000, immediately 
after the enactment of the Veterans Claims Assistance Act of 
2000.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. 
Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II. Legal Analysis

Under the provisions of 38 U.S.C.A. § 1521(a) (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  
See also 38 C.F.R. § 3.3 (2003).

38 C.F.R. § 3.3 provides that a pension benefit may be 
payable by VA to veterans of a period of war because of 
nonservice-connected disability or age.  Basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service- connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)); and meets the net worth 
requirements under 38 C.F.R. § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23; and is age 65 or 
older; or is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct.  For purposes of this paragraph, a 
veteran is considered permanently and totally disabled if the 
veteran is a patient in a nursing home for long-term care 
because of disability; or disabled, as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner; or unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the person; or suffering from any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or any disease or disorder 
determined by VA to be of such a nature or extent as to 
justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  38 
C.F.R. § 3.3(a)(3) (2003).

Permanence of a disability indicates that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled. 38 
U.S.C.A. § 1502(a) (West 2002); see also 38 C.F.R. §§ 
3.340(b), 4.15 (2003).

In light of this definition of "permanence," there are three 
alternative bases upon which permanent and total disability 
for nonservice-connected pension purposes may be established.  
The first basis is the establishment, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a)(1) (West 2002); 38 C.F.R. § 4.15 (2003).  
In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  38 C.F.R. § 4.15 (2003).

The second schedular basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment, which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 2002); 38 C.F.R. § 4.17 (2003).

Full consideration must be given to unusual physical or 
mental effects in individual cases.  38 C.F.R. § 4.15 (2003).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2003).  Marginal employment, generally deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (2003).

Even if the ratings for a veteran's disabilities fail to meet 
the first two schedular bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2003).

The record reflects that the veteran served over 90 days 
service during the Vietnam era.  Thus, he has met the service 
criteria for nonservice-connected pension.  He was born in 
1951, has a level of education reported as a college degree 
with a focus on business, banking and finance and he last 
worked with the United States Navy in 1976.

The most recent coded rating decision, dated in May 2002, 
lists his service-connected disability as a healed scar of 
the left eyebrow, residual of injury at zero percent 
disabling.  Nonservice-connected disabilities consist of 
bilateral hearing loss (80 percent) and tinnitus (10 
percent).  Other nonservice-connected disabilities considered 
for pension purposes only consist of degenerative joint 
disease of the right shoulder (30 percent), degenerative 
joint disease of the left shoulder (20 percent), hypertension 
(10 percent) and status post cerebrovascular accident (10 
percent).

His combined non-service connected disability rating for 
pension is 90 percent.  38 C.F.R. § 4.25 (2003).  This 
evidence shows that the veteran meets the schedular criteria 
for pension purposes.  However, the evidence of record fails 
to demonstrate that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
nonservice-connected disabilities.  The most persuasive 
medical evidence of record, which supports this finding, is 
the VA examination report of December 2001.  On VA general 
medical examination in December 2001 the veteran's blood 
pressure reading was reported to be 160/90 with intake of 
Neobloc irregularly for hypertension.  He reported that he 
had had a cerebrovascular accident in 1983.  He had a normal 
gait.  He had clear breath sounds.  There were no 
neurological deficits.  X-rays of both shoulders showed 
minimal degenerative joint disease with evidence of 
limitation of motion of the shoulders.  Audio examination 
showed puretone average of 100 for both ears and speech 
recognition score of 88 percent for the right ear and 92 
percent for the left ear.  The diagnoses were hypertension, 
history of cerebrovascular accident and degenerative joint 
disease of both shoulders and hearing loss.  The examiner 
opined that hearing loss appeared to be present but the 
severity could not be reliably determined.  Of most 
significance, in this instance, is the examiner's opinion 
that the veteran's current medical conditions had no effect 
on his employability.  

Other medical evidence of record include a medical 
certification from the veteran's private physician, H. 
Chavez, M.D., dated in July 2001, indicating that the veteran 
had been  under his treatment and care for hypertension and 
arthritis of both shoulders since January 3, 2001.  Dr. 
Chavez did not comment on the veteran's 
occupational/employability status.  The file also contains a 
July 2001 written medical statement from E. Paz, M.D., 
F.P.A.O.O., who noted that the audiometry of the veteran 
showed that he has moderately severe to profound 
sensorineural hearing loss of the right ear and profound 
sensorineural hearing loss of the left ear.  Neither did Dr. 
Paz comment on the veteran's occupational/employability 
status.  

The evidence in this case initially indicates that the 
percentage ratings assigned by the RO appear appropriate.  
38 C.F.R. § Part 4.  Initially, the assignment of disability 
ratings for hearing impairment is derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the results of the January 2002 VA audiological 
examination are applied to the appropriate tables in 
38 C.F.R. § 4.85, no more than the assigned 80 percent for 
bilateral hearing loss is warranted.  The 10 percent rating 
for tinnitus is the maximum evaluation under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

As for the ratings for the shoulders, the veteran 
demonstrated on examination in December 2001 that he could 
move his arms midway between the side and shoulder levels, 
even with pain.  This is consistent with the ratings assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The veteran's 
documented blood pressure at that same examination of 160/90 
also merits the 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101; there is no indication that his 
diastolic blood pressure is predominantly 110 or more or that 
his systolic pressure is predominantly 200 or more so as to 
warrant a higher rating.  That absence of significant medical 
findings from his cerebrovascular accident equates to the 
minimum 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8008 (2003).  

Significantly, the competent and probative medical opinion 
regarding the effects of these disabilities fails to 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his multiple 
disabilities.  In fact, as noted earlier, the VA examiner 
opined that the veteran's current medical conditions do not 
affect his employability.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  Moreover, the veteran's educational 
attainment coupled with his functional impairment does not 
preclude him from securing a gainful occupation.  Thus, an 
evaluation of permanent and total disability for entitlement 
to a nonservice-connected disability pension is not 
established.

Furthermore, a veteran will be considered permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability or if he has been determined 
to be disabled for the purposes of receipt of Social Security 
benefits.  38 U.S.C.A. § 1502.  In this case, the evidence 
does not show that the veteran has been determined to be 
permanently disabled for the purposes of receipt of Social 
Security benefits, nor does it show that he is a resident in 
a nursing home such that entitlement to nonservice-connected 
pension may be established.  

In sum, the preponderance of the evidence in this case is 
against entitlement to a permanent and total disability 
rating for VA nonservice-connected pension purposes.


ORDER

Entitlement to non-service-connected disability pension is 
denied.





REMAND

The Board has determined that the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for bilateral tinnitus and 
bilateral hearing loss and a TDIU require further development 
and are therefore remanded.

As noted above, in November 2000, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal."  Here, the record 
reflects that the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA regarding the issues concerning new and 
material evidence and a TDIU.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
CAFC's decision in DAV v. Secretary, supra.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  That is, the Board is now 
precluded from curing this procedural defect.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claims, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitations within which to submit any 
evidence or information.  The RO should 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent or 
enactment. 

2.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed, consistent 
with pertinent judicial precedents and 
legislative enactments.

3.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material evidence has been 
submitted to reopen the claims of 
entitlement to service connection for 
bilateral tinnitus and bilateral 
hearing loss and a TDIU.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the October 2002 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



